Case: 19-30779    Document: 00515405988     Page: 1    Date Filed: 05/06/2020




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                                 United States Court of Appeals
                                                                          Fifth Circuit

                                  No. 19-30779                          FILED
                                                                     May 6, 2020
                                                                   Lyle W. Cayce
LAYNE AUCOIN,                                                           Clerk

             Plaintiff - Appellant

v.

ANDREW CUPIL, Lieutenant; REGINALD ROBINSON, Sergeant,

             Defendants - Appellees




                 Appeal from the United States District Court
                     for the Middle District of Louisiana


Before SMITH, GRAVES, and HO, Circuit Judges.
JAMES C. HO, Circuit Judge:
      Police officers and prison guards sometimes must use physical force to
enforce our laws and keep people safe. But as with any use of government
power, the law places important limits on the use of such force. People are
imperfect. And the greater the power, the greater our fear of abuse. So when
a prison inmate engages in willful misconduct, a prison guard may use
reasonable force to restrain him—but after the inmate submits, there is no
need, and thus no justification, for the further use of force.
      This appeal presents a question of procedure, but our analysis reflects
the same underlying principle. Under Heck v. Humphrey, 512 U.S. 477 (1994),
a convicted criminal may not bring a claim under 42 U.S.C. § 1983, if success
    Case: 19-30779    Document: 00515405988     Page: 2   Date Filed: 05/06/2020



                                 No. 19-30779
on that claim would necessarily imply the invalidity of a prior criminal
conviction. That is because we do not allow the use of § 1983 to collaterally
attack a prior criminal proceeding, out of concern for finality and
consistency. See generally Ballard v. Burton, 444 F.3d 391, 397 (5th Cir. 2006)
(quoting Heck, 512 U.S. at 484–86). So an inmate cannot bring a § 1983 claim
for excessive use of force by a prison guard, if the inmate has already been
found guilty for misconduct that justified that use of force. But Heck does not
bar a § 1983 claim for a prison guard’s excessive use of force after the inmate
has submitted and ceased engaging in the alleged misconduct.           See, e.g.,
Bourne v. Gunnels, 921 F.3d 484 (5th Cir. 2019); Bush v. Strain, 513 F.3d 492
(5th Cir. 2008).
      In this case, Prisoner Layne Aucoin complains that Lieutenant Andrew
Cupil and Master Sergeant Reginald Robinson, guards at the Dixon
Correctional Institute, assaulted him. He says they first assaulted him in his
cell—and then again later in the prison lobby and shower. At a subsequent
prison disciplinary proceeding, Aucoin was found guilty of defiance, aggravated
disobedience, and property destruction for misconduct in his cell. But his
misconduct ceased while he was in his cell.
      We conclude that Heck bars his § 1983 claim as to the alleged use of force
in his cell—but not as to the alleged use of force in the prison lobby and
shower. That is what the district court held at one point as well, but the court
subsequently changed its mind and dismissed Aucoin’s entire claim under
Heck. We therefore reverse and remand for further proceedings. In doing so,
we of course express no comment on the merits of Aucoin’s § 1983 claim. We
hold only that portions of his claim are not barred by Heck.
                                       I.
      On August 24, 2015, Aucoin placed a paper cup over the surveillance
camera in his prison cell, preventing prison staff from monitoring the cell.
                                       2
    Case: 19-30779    Document: 00515405988     Page: 3   Date Filed: 05/06/2020



                                 No. 19-30779
According to the complaint, Cupil and Robinson then “snuck up” on him and
sprayed him with a chemical agent. The officers then ordered Aucoin to present
himself to be restrained, an order with which he complied.
      Aucoin then alleges he was taken out of the cell to the showers, where
Cupil “maced” him. He concludes his narrative by claiming the guards beat
and kicked him in the prison lobby.
      For purposes of a motion to dismiss, we must of course accept these
factual allegations as true. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). But we
may also examine the prison disciplinary reports to understand the basis of
the underlying conviction. See, e.g., Davis v. Hodges, 481 F. App’x 553, 555
(11th Cir. 2012) (per curiam) (consulting the prison disciplinary report for a
motion to dismiss under Heck). Here, the disciplinary reports round out our
understanding of the events leading up to Aucoin’s disciplinary infraction—
and provide a fuller account of what transpired in the prison cell: Aucoin
disregarded repeated, direct orders to remove the obstruction from the camera.
He screamed profanities at the officers. He attempted to force a paper gown
down the sink in an effort to flood the cell. And he spat in Sergeant Robinson’s
face. Only after the prisoner repeatedly refused to cooperate voluntarily did
Cupil deploy a one-second burst of chemical agent into the cell before
restraining him. As a result, Aucoin faced disciplinary charges for defiance,
aggravated disobedience, and property destruction. He was found guilty and
received a punishment of thirty days’ loss of good-time credits.
                                       II.
      After holding at one point that portions of Aucoin’s case survive Heck,
the district court ultimately dismissed all of Aucoin’s claims as barred by Heck.
We review de novo. Munn v. Algee, 924 F.2d 568, 575 (5th Cir. 1991).




                                       3
    Case: 19-30779    Document: 00515405988      Page: 4   Date Filed: 05/06/2020



                                 No. 19-30779
                                       A.
      Heck prohibits suit under § 1983 if success on the claim would
necessarily imply that a prior conviction or sentence is invalid. 512 U.S. at
486–87.   This includes not just criminal convictions but also disciplinary
proceedings like the one at issue here. See Clarke v. Stalder, 154 F.3d 186, 189
(5th Cir. 1998) (“A ‘conviction,’ for purposes of Heck, includes a ruling in a
prison disciplinary proceeding that results in a change to the prisoner’s
sentence, including the loss of good-time credits.”) (citing Edwards v. Balisok,
520 U.S. 641, 645 (1997)).
      The only way to proceed on a § 1983 claim under such circumstances is
if the prior conviction is “reversed on direct appeal, expunged by executive
order, declared invalid by a state tribunal authorized to make such
determination, or called into question by a federal court’s issuance of a writ of
habeas corpus.” Heck, 512 U.S. at 487. That is because courts are wary of
duplicative litigation and the potential for conflicting judgments. As Heck
observed, the Supreme Court “has generally declined to expand opportunities
for collateral attack,” due to longstanding “concerns for finality and
consistency,” as well as the “hoary principle that civil tort actions are not
appropriate vehicles for challenging the validity of outstanding criminal
judgments.” Id. at 485–86. So if an individual objects to the results of a prior
proceeding, the proper avenue for relief is an authorized appeal in that
proceeding—not an end-run through § 1983.
      But if the “plaintiff’s action, even if successful, will not demonstrate the
invalidity of any outstanding criminal judgment against the plaintiff,” the
claim implicates none of these concerns and may therefore proceed. Id. at 487
(emphasis added).    Determining whether the § 1983 claim challenges the
conviction is “fact-intensive, requiring us to focus on whether success on the
. . . claim requires negation of an element of the criminal offense or proof of a
                                        4
       Case: 19-30779   Document: 00515405988     Page: 5   Date Filed: 05/06/2020



                                  No. 19-30779
fact that is inherently inconsistent with one underlying the criminal
conviction.” Bush, 513 F.3d at 497. So when a plaintiff brings multiple § 1983
claims, Heck may bar those claims that potentially conflict with the factual
underpinnings of a prior conviction, while posing no bar to other claims. Put
simply, there is no Heck bar if the alleged violation occurs “after” the cessation
of the plaintiff’s misconduct that gave rise to his prior conviction.
        A few recent cases demonstrate this principle. In Bush v. Strain, the
plaintiff sought damages for injuries sustained after she was arrested for
battery and resisting arrest. 513 F.3d at 495. She contended that the arresting
officer unreasonably pushed her head into the back of an automobile after she
was already handcuffed and compliant. Id. The officer responded that both he
and the plaintiff had inadvertently fallen onto the vehicle during the arrest
itself, while plaintiff was still resisting. Id. at 496. He further argued that the
complaint failed to “allege that [plaintiff’s] claims of excessive force are
separable from the events underlying her resisting arrest conviction.” Id. at
499.     But our court denied summary judgment and allowed her claim to
proceed. Id. at 500. As we explained, her complaint presented a chronology of
events, and that was enough for us to find that the plaintiff had “adequately
pleaded a claim for excessive force occurring after she was restrained.” Id.
(emphasis added). Consequently, Heck did not bar the claims for excessive
force occurring after she was restrained.
        Similarly, in Bourne v. Gunnels, 921 F.3d 484 (5th Cir. 2019), a prisoner
jammed the food-tray slot in his cell and refused to clear it, necessitating prison
staff to disperse a chemical agent into the cell before entering and removing
the impediment. 921 F.3d at 488. As a result, the prisoner was found guilty
of tampering with his cell door and creating a disturbance, subjecting him to a
loss of good-time credits. Id. at 491. Our court nevertheless permitted the
plaintiff to proceed with his excessive force claim, because he alleged that he
                                        5
    Case: 19-30779     Document: 00515405988     Page: 6    Date Filed: 05/06/2020



                                  No. 19-30779
was beaten after he submitted and was already restrained. Id. We concluded
that the basis of the § 1983 excessive force claim was “distinct” from the basis
of his disciplinary conviction, because “[a] finding of excessive force would not
negate the prison’s finding that Bourne violated its policies and was subject to
disciplinary action as a result.” Id.
                                        B.
      Applying this analytical framework here, we hold that Aucoin’s excessive
force claims for events occurring in his cell are barred by Heck—but that the
alleged beatings in the prison showers and lobby are not.
      Aucoin argues that Heck does not apply to any of his claims, because he
never challenged the loss of the time credits and, by extension, the validity of
the underlying conviction. We disagree.
      First, it is of no consequence that he does not contest the loss of his good-
time credits. See, e.g., Okoro v. Callaghan, 324 F.3d 488, 490 (7th Cir. 2003)
(“It is irrelevant that [a plaintiff] disclaims any intention of challenging his
conviction; if he makes allegations that are inconsistent with the conviction’s
having been valid, Heck kicks in and bars his civil suit.”).
      Second, Aucoin overlooks one critical failing: He does challenge the
conviction by maintaining his innocence in the events that led up to his
disciplinary conviction. Specifically, he alleged both in his complaint and in
his live testimony that prison staff “snuck up” on him, sprayed him with mace,
and beat him—all unprovoked. He has insisted, in other words, that he is
wholly blameless for the use of force against him in his cell. But a claim is
barred by Heck if the plaintiff’s factual allegations supporting the claim are
necessarily inconsistent with the validity of the conviction. See, e.g., Bush, 513
F.3d at 497; DeLeon v. City of Corpus Christi, 488 F.3d 649, 656–57 (5th Cir.
2007). That is the case here: If the factual account of Aucoin’s complaint is
taken as true, then he cannot be guilty of defiance, aggravated disobedience,
                                        6
     Case: 19-30779       Document: 00515405988         Page: 7    Date Filed: 05/06/2020



                                      No. 19-30779
and property destruction—in direct conflict with his disciplinary conviction.
As we have stated before, when a plaintiff’s claim “is based solely on his
assertions that he . . . did nothing wrong, and was attacked by the [] officers
for no reason,” that suit “squarely challenges the factual determination that
underlies his conviction” and is necessarily at odds with the conviction. Walker
v. Munsell, 281 F. App’x 388, 390 (5th Cir. 2008) (per curiam). It is precisely
this “type of claim that is barred by Heck in our circuit.” Id. The district court
was therefore right to dismiss his claim for excessive force within the cell and
up to the point that he was restrained.
       But the district court erred in dismissing all of Aucoin’s claims under
Heck. Aucoin’s pleadings include allegations that he was beaten and maced in
the prison showers and lobby after he had surrendered. His complaint makes
clear that these actions occurred after whatever he may have done in his prison
cell, and it does so with at least as much specificity as the plaintiff did in Bush.
So, as in Bush and Bourne, the plaintiff challenges the exercise of force distinct
and isolated from the facts leading to the disciplinary conviction. As a result,
“the factual basis for the conviction is temporally and conceptually distinct
from the excessive force claim[s].” Bush, 513 F.3d at 498. Heck does not bar
those subsequent, discrete claims. 1
                                           ***
       In sum, Heck bars Aucoin’s claims of assault while he was in the cell, up
to the point he was restrained. But it does not bar the alleged assault in the
showers and lobby after he surrendered—allegations we must take as true at
the motion to dismiss stage. We reverse and remand.




       1The officers have not suggested, and the prison disciplinary hearing made no finding,
that Aucoin was defiant or disobedient while in the showers or lobby. Had he been resisting
throughout the encounter, this would be a wholly different case.
                                             7